MEMORANDUM *
Los Angeles County Sheriffs Department officers appeal the district court’s order denying in part their renewed motion for judgment as a matter of law in a suit brought under 42 U.S.C. § 1988 by Professor Charles Dirks (“Dirks”). The officers — Sargent Joe Grasso (“Grasso”) and Deputies Ricky Baker and Darren Inana (“Baker” and “Inana”) — brought the renewed motion after a jury deadlocked on Dirks’s unlawful arrest and First Amendment retaliation claims.
We review the district court’s denial of qualified immunity de novo, taking all disputed facts in the light most favorable to Dirks, the non-moving party. Wilkinson v. Torres, 610 F.3d 546, 550 (9th Cir.2010). A Sheriffs Department employee recorded the events leading up to Dirks’s arrest on video, and Dirks made an audio recording. Viewing and hearing the recordings, we agree with the district court that the officers are not entitled to qualified immunity.
1. The district court correctly concluded that the officers are not entitled to qualified immunity on Dirks’s unlawful arrest claim. At the time of Dirks’s arrest, it was clearly established that an officer must have probable cause to execute a warrantless arrest. See Michigan v. Summers, 452 U.S. 692, 699-700, 101 S.Ct. 2587, 69 L.Ed.2d 340 (1981). Here, the officers could not have reasonably believed they had probable cause to arrest Dirks.
The officers first claim they had probable cause to arrest Dirks for disturbing the peace, a violation of California Penal Code §§ 415 and 415.5. At no point prior to Dirks’s arrest could a reasonable officer have found, as required by California law, that there was a “clear and present danger of imminent violence,” nor that the intent of Dirks’s communication was merely to disturb. See In re Brown, 9 Cal.3d 612, 108 Cal.Rptr. 465, 510 P.2d 1017, 1023 (1973). A reasonable officer would have known that Dirks intended to express his opposition to Grasso’s attempt to meet with, interrogate, or fire a student Sheriffs Cadet, Yesenia Franco (“Franco”). Dirks in no way threatened the officers with violence, nor were his words likely to induce an immediate, violent response by the officers. See United States v. Poocha, 259 F.3d 1077, 1080-81 (9th Cir.2001). Accordingly, a reasonable officer could not have concluded that there was probable cause to arrest Dirks for a violation of California Penal Code §§ 415 or 415.5.
The officers next claim they had probable cause to arrest Dirks for obstruction of justice, a violation of California Penal Code § 148. However, verbal criticism of police officers and refusal to respond promptly to police orders do not support probable cause for a violation of § 148. See Mackinney v. Nielsen, 69 F.3d 1002, 1005-07 (9th Cir.1995); People v. Bower, 24 Cal.3d 638, 156 Cal.Rptr. 856, 597 P.2d 115, 122 (1979). A reasonable officer could not have concluded that there was probable cause to arrest Dirks for *592violating § 148 based on Dirks’s failure to immediately leave the sheriffs substation, his objection to Grasso’s attempt to meet with Franco, or his standing in the entrance to the substation while engaged in a discussion with Grasso.
Baker and Inana argue that even if probable cause did not exist, they are entitled to qualified immunity because they were acting pursuant to Grasso’s orders. Baker and Inana cite no binding authority holding that following a superior’s orders entitles officers to qualified immunity, and none exists. They personally observed all the events leading up to the arrest of Dirks. Based on the totality of facts and circumstances within their knowledge, Baker and Inana could not reasonably have believed that probable cause to arrest Dirks existed. See Ramirez v. City of Buena Park, 560 F.3d 1012, 1020-21 (9th Cir.2009).
2. Grasso is not entitled to qualified immunity on Dirks’s First Amendment retaliation claim. Grasso argues that Dirks failed to prove that Grasso’s desire to chill protected speech was a substantial or motivating cause of Dirks’s arrest. See Mendocino Envtl. Ctr. v. Mendocino Cnty., 192 F.3d 1283, 1300 (9th Cir.1999). At the time of Dirks’s arrest, the First Amendment right to “verbally ... oppose or challenge police action without thereby risking arrest” was clearly established. City of Houston v. Hill, 482 U.S. 451, 462-63, 107 S.Ct. 2502, 96 L.Ed.2d 398 (1987). Even assuming, without deciding, that the front lobby of a sheriffs substation is a nonpublic forum, Grasso’s argument fails. Viewing the facts in the light most favorable to Dirks, Grasso arrested Dirks because he voiced his opposition to the planned interrogation or termination of Franco for her off-duty activities at a contentious student government meeting. The arrest was not a reasonable and viewpoint-neutral restriction on Dirks’s speech. See Sammartano v. First Judicial Dist. Court, 303 F.3d 959, 965 (9th Cir.2002). A reasonable officer could not have concluded that it was constitutional to arrest Dirks for expressing his opposition to Grasso’s conduct.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.